Title: Nicholas P. Trist to James Madison, 5 February 1833
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                dear Sir,
                            
                            
                                
                                    Washington,
                                
                                Feb. 5. ’33
                            
                        
                        
                        January is past, and I am still here, without any immediate prospect of getting away. I still flatter myself,
                            however, that I may yet, before this month passes over, make my appearance at Montpelier. My health is sensibly improved.
                            Indeed every one tells me I look remarkably well; but with this, my feelings are still far from
                            according. I yet suffer much from a general want of tone of body and mind; and must improve a
                            good deal to regain even my usual elasticity of either.
                        The papers present you with the game now going on in the Senate. Some playing it with zeal &
                            openness, from desperation; others, because they are time-servers, afraid to obey the dictates of their judgments
                            & consciences, lest it should affect their popularity, and steering therefore the negative course; and, lastly, a few because they are honestly bewildered, and do not perceive the first importance of the principle, that the execution of laws must not be arrested by force. As
                            your experience has fully taught you, it is necessary to be within the atmosphere, to be fully sensible of the detestable
                            & despicable elements that form the compound which is working here. I have, however,
                            dismissed all fears as to the finale. "The Union will be preserved." The manifestations on this subject in the South, have more than realised
                            every thing I allowed myself to hope; and those who counted, with no little confidence, upon a different feeling, find
                            themselves wofully mistaken. I am not even afraid of Secession. In a letter I got from Mr.
                            Jefferson R. just after the Resolutions had got before the Senate, (in Richmond) he said that when the subject was first
                            agitated, there were at least two to one in that body, in favor of the Right of Secession; but, at the time he wrote, a
                            majority were understood to be against it. Throughout the whole South, the public mind is daily becoming more awake to the
                            danger of the Union, and public opinion more determined to preserve it. The mention of Secession reminds me of a
                            correction I intended to make earlier, of the accoun[t] I gave you of opinions here, in one of my hasty scrawls. Mr.
                            Livingston’s name was mentioned by me among those of the gentlemen who recognised the right of (peaceful) Secession. This
                            was true as to the others; but Mr. L. only maintained, that if the right were acknowledged, to exist at all, it must be a
                                peaceful right. As the ultimate right of each of the parties to
                            judge for itself of the obligations of the compact, and to judge also for itself of the mode & measure of redress,
                            is a necessary concomitant of the compact, I viewed Mr. L’s position as equally dangerous, at least, as that of those who
                            asserted the right; and I was thus led to include him with them.
                        "A Friend to Truth" has, I perceive, been extensively used in the South; both in its own shape, and worked up
                            in other shapes.
                        All the impressions I have received on the subject of property in this place would make me strongly doubt the
                            justness of your views as to the probable consequences of the division referred to in my last.
                            Lots fronting on the public square appear to be deemed too valuable to be used for any other purpose than building and the necessary space round buildings. I am told that the Bank, a short time since,
                            held theirs at 37 1/2 cents the square foot. The two lots adjoining Mr. V. (which do not front on the square) would
                            probably have commanded, from one disposed to buy, from nine to twelve hundred dollars. The sudden death of Mr. V’s father-in-law has, however, taken him to
                            New York, and in all probability changed his views, and his disposition to buy. None seem to buy on speculation, except at forced sales, and at great sacrifices. The insane speculations of the City Authorities
                            (entered into, I have no doubt, in the expectation of lavish expenditures by Congress, on their
                            "grand enterprize", an expectation, of which the new state of things forbids the further indulgence) have plunged them in
                            debts, from which there is no prospect of extrication; and have had a terrible effect both upon the real value of property, and upon its saleableness at any price. I am
                            strongly impressed with the belief in relation to the property in question, that, divided into three parcels, it would be both more likely to sell, and more likely to sell well (though well is not the word, for "bad is the best" here now) than in its present
                            condition. These remarks are made from a sense of duty, though not without some misgivings as to the propriety of the
                            obtrusion. If, however, it be desirable to you, that this property be sold, (of which I have no wish to know anything) and
                            if there be any business-man here (Mr. Harrison Smith, for instance,) with whom it would not be
                            disagreeable to you to communicate, I think my views on the subject would be confirmed by his better opinion.
                        We hear regularly from Mrs R, whose health is regular, and much better than it was some years ago. Mrs C.
                            has not yet heard from her husband, but there is no room as yet for any uneasiness on that ground; and a houseful of
                            noisy, romping children drive away a great many gloomy thoughts that would otherwise gather round her Affectionate
                            salutations for Mrs Madison & yourself
                        
                            
                                N. P. Trist
                            
                        
                    I send you some papers from So. Ca. &c. 